Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narita (Japanese Patent 2012-071281).
With regards to claim 1, Narita teaches an adhesive application apparatus for applying a delayer-ultraviolet-curable adhesive to a surface of an adherend (Abstract) comprising:
A mounting table having a mounting surface for mounting the adherend thereon (Figure 1 item 31)
An adhesive dosing unit for applying the adhesive to the surface of the adherend mounted on the mounting table by discharging the adhesive from an adhesive dosing port (Figure 1 item 10)
An ultraviolet irradiation unit for irradiating the adhesive dosed from the adhesive dosing port with ultraviolet light where the ultraviolet irradiation unit irradiates the adhesive with the ultraviolet light along the mounting surface before the 
With regards to claim 2, the teachings of Narita are presented above. Additionally, Narita teaches that the ultraviolet irradiation unit includes an ultraviolet light source (paragraph 24) and an ultraviolet transmission part for transmitting the ultraviolet light generated by the ultraviolet light source (Figure 1 item 11, paragraphs 24 – 27), where the adhesive is irradiated with the ultraviolet light transmitted by the ultraviolet transmission part along the mounting surface (paragraph 27).
With regards to claim 3, the teachings of Narita are presented above. Additionally Narita teaches that the ultraviolet transmission part includes a first ultraviolet transmission path (paragraphs 24 – 27) and a second ultraviolet transmission path to which the ultraviolet light generated by the ultraviolet light source is transmitted via the first ultraviolet transmission path (paragraphs 24 – 27), the second ultraviolet transmission path has a value of refractive index which is closer to that of the adhesive, when compared to that of the first ultraviolet transmission path with respect to that of the adhesive (paragraphs 24 – 27).
With regards to claims 4 and 7, the teachings of Narita are presented above. Additionally, Narita teaches that an ultraviolet shielding plate is provided to a surface, orthogonal to the mounting surface, of the ultraviolet transmission part (paragraph 54).
With regards to claims 5 and 8 - 10, the teachings of Narita are presented above. Additionally, Narita teaches that the apparatus further comprises an ultraviolet absorbing layer that absorbs ultraviolet light at an inner surface of the adhesive dosing unit (paragraphs 42 and 54).
With regards to claims 6 and 11 - 14, the teachings of Narita are presented above. Additionally, Narita teaches that the apparatus further comprises an adhesive pipe for feeding the adhesive to the adhesive dosing unit where the adhesive pipe includes a part that extend along the mounting surface (as seen in Figure 1 a line connecting a tank item T with the dosing unit item 10).

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Narita does not teach or suggest all the claim limitations because the art does not teach or suggest irradiating ultraviolet light along the mounting surface before the adhesive is applied to the surface of the adherend. The Examiner respectfully disagrees. Given that the location of the ultraviolet irradiation unit in Narita is similar to the location of the irradiation unit in the claimed invention, the limitation is with regards to the functionality of the unit. Since the claim is an apparatus claim and not a method claim, the claim is examined in view of its structural limitation not functional. According to section 2114 of the MPEP, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746